IN THE SUPREME COURT OF THE STATE OF DELAWARE

AUGUSTUS H. EVANS, JR.,                       §
                                              §      No. 121, 2016
         Defendant Below,                     §
         Appellant,                           §      Court Below—Superior Court of the
                                              §      State of Delaware
         v.                                   §
                                              §
STATE OF DELAWARE,                            §
                                              §
         Plaintiff Below,                     §
         Appellee.                            §

                               Submitted: March 29, 2016
                               Decided:   April 1, 2016

                                           ORDER

         This 1st day of April 2016, it appears to the Court that:

         (1)     On March 11, 2016, the appellant, Augustus H. Evans, Jr., filed the

above-captioned appeal from the Superior Court’s order dated March 2, 2016, in

Cr. A. No. 0609011528A. By Order dated December 1, 2015, this Court enjoined

Evans from filing anything further related to Cr. A. No. 0609011528A unless the

filing was accompanied by the Court’s filing fee or a motion to proceed in forma

pauperis in compliance with 10 Del. C. § 8803(e), and the motion was granted by

the Court.1




1
    Evans v. State, 2015 WL 7758307, at *2 (Del. Dec. 1, 2015).
          (2)     When filing this appeal on March 11, 2016, Evans did not submit the

filing fee or a motion to proceed in forma pauperis in compliance with 10 Del. C. §

8803, as required. For that reason, on March 11, 2016, the Clerk issued a notice

directing Evans to show cause why the appeal should not be dismissed.2

          (3)     Evans has not responded to the notice to show cause within the

required ten-day period and has not paid the filing fee or filed the in forma

pauperis motion. Under these circumstances, dismissal of the appeal is deemed to

be unopposed.3

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice




2
    Del. Supr. Ct. R. 29(b).
3
    R. 3(b)(2).
                                            2